IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Berwick Township                     :
                                     :
            v.                       :     No. 461 C.D. 2016
                                     :
Robert F. O'Brien, Linda A. O'Brien, :
Robert F. O'Brien, Jr., and Lydia A. :
O'Brien,                             :
                   Appellants        :



                                    ORDER



             NOW, November 30, 2016, upon consideration of appellants’

application for reargument en banc and appellee’s answer in response thereto,

the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge